Case 1:19-cv-24378-JLK Document 18 Entered on FLSD Docket 01/12/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                             CASE NO. 1:19-24378-CIV-KING/REID

 VLAIDIMIR LOUISSANT,

         Plaintiff,

 v.

 UNITED STATES OF AMERICA,

       Defendant.
 ________________________________/

                                FINAL ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the December 9, 2020 Report and Recommendation

 (Doc. No. 16) (“R&R”) of Magistrate Judge Shaniek Maynard. Objections to the R&R were due

 by December 23, 2020. Plaintiff objected on January 6, 2021 (Doc. No. 17), but the Court

 nonetheless considered these objections despite their untimeliness.

         The R&R recommends denying Plaintiff’s Motion to Vacate Sentence Pursuant to 28

 U.S.C. § 2255. Specifically, the R&R analyzes (and rejects) Plaintiff’s argument that his federal

 criminal sentence violates his constitutional rights in light of the Supreme Court’s recent

 decision in United States v. Davis, 139 S. Ct. 2319 (2019). Also, the R&R analyzes (and rejects)

 Plaintiff’s argument that his sentence should be vacated for ineffective assistance of counsel.

         Upon consideration of the record and the R&R, the Court finds that Magistrate Judge

 Shaniek Maynard’s well-reasoned R&R accurately states the law of the case. Accordingly, it is

 ORDERED, ADJUDGED and DECREED that:

      1. Magistrate Judge Maynard’s Report and Recommendation (Doc. No. 16) be, and the

         same is, hereby AFFIRMED and ADOPTED as an Order of this Court;
Case 1:19-cv-24378-JLK Document 18 Entered on FLSD Docket 01/12/2021 Page 2 of 2




       2. Plaintiff’s Motion to Vacate Pursuant to 28 U.S.C. § 2255 is hereby DENIED;

       3. No certificate of appealability shall issue; and

       4. The Clerk of Court shall CLOSE this case.

          DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 12th day of January, 2021.




                                                 _______________________________
                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE
                                                 SOUTHERN DISTRICT OF FLORIDA

 cc:      Magistrate Judge Shaniek Maynard
          All counsel of record
          Vlaidimir Louissant, pro se




                                                    2
